107 N.J. Super. 243 (1969)
258 A.2d 31
IN THE MATTER OF THE PETITION OF CARLOS SANTIAGO, ON BEHALF OF ALL OTHER INDIGENT PRISONERS WHO ARE CONFINED TO ANY JAIL OR PENITENTIARY IN THE STATE OF NEW JERSEY WHO WERE SENTENCED AFTER MAY 20, 1968 AND BEFORE JUNE 25, 1968 FOR A VIOLATION OF ANY SUBSECTION OF THE DISORDERLY PERSONS ACT, FOR A WRIT OF HABEAS CORPUS.
Superior Court of New Jersey, Appellate Division.
Argued October 14, 1969.
Decided October 23, 1969.
Before Judges KILKENNY, LABRECQUE and LEONARD.
Mr. William Goldberg argued the cause for appellant (Messrs. Alan C. Antonucci and John J. Powers, Directors, Hudson County Legal Services, attorneys).
*244 Mr. Abel Goldstein, Assistant Prosecutor, argued the cause for respondent (Mr. James A. Tumulty, Jr., Hudson County Prosecutor, attorney; Messrs. Anthony M. DeFino and Charles D. Sapienza, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Artaserse in his opinion as reported in 104 N.J. Super. 110 (Law Div. 1968).